            Case 4:19-cv-00074-DN-PK Document 16 Filed 11/14/19 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    LIVING RIVERS et al.,
                                                       ORDER GRANTING UNOPPOSED
                     Plaintiffs,                          MOTION TO STAY CASE

    v.
                                                          Case No. 4:19-cv-00074-DN-PK
    KENT HOFFMAN et al.,
                                                            District Judge David Nuffer
                     Defendants.                            Magistrate Judge Paul Kohler


           Based on Plaintiffs’ Unopposed Motion to Stay Case (“Motion”), 1 and good cause

appearing therefor,

           IT IS HEREBY ORDERED that Plaintiffs’ Motion 2 is GRANTED. All deadlines in the

above-captioned case are stayed. The parties shall file either a status report or a proposed

scheduling order within 21 days of the issuance of a decision on the pending Motion to Dismiss 3

in Friends of Cedar Mesa v. U.S. Dept. of the Interior et al., case no. 4:19-cv-00013-DN-PK (D.

Utah).

           Signed this 14th day of November, 2019.

                                                      BY THE COURT:



                                                      Paul Kohler
                                                      United States Magistrate Judge




1
    Docket no. 15, filed Nov. 14, 2019.
2
    Id.
3
    ECF no. 40, filed Aug. 8, 2019.
